DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3210706U (hereinafter D1).

As to claim 1, D1 discloses a system for monitoring a switchgear (FIG. 1, temperature monitoring device 16 for monitoring switchboard 12 in casing 14), the system comprising: 
an infrared camera configured to acquire an infrared image of a switchgear (FIG. 1, infrared camera 28; see [0016]); 
a visible camera configured to acquire a visible image of the switchgear (FIG. 1, visible camera 24; see [0015]);  
a processing unit (FIG. 1, processing unit 40); and 
an output unit (see [0019], [0025]), 
wherein the processing unit is configured to map a plurality of pixels in the visible image to a plurality of pixels in the infrared image, the plurality of pixels in the visible image comprising a plurality of sub-sets of pixels with each sub-set comprising at least one pixel, each (see FIG. 4 and [0017]-[0019]), 
wherein the processing unit is configured to determine a combined image comprising utilization of the plurality of pixels in the visible image mapped to the plurality of pixels in the infrared image (see [0019], combined output image 42), and 
wherein the output unit is configured to output the combined image (see [0019], [0025], display combined output image 42). 

As to claim 2, D1 further discloses wherein the infrared camera and visible camera are housed within a same housing (FIG. 1, infrared camera 28 and visible camera 24 are housed in monitoring device 16). 

As to claim 3, D1 further discloses wherein the housing is configured to be mounted to and dismounted from the switchgear (FIG. 1; see [0013]).  

As to claim 4, D1 further discloses wherein a lens of the infrared camera is located adjacent to a lens of the visible camera (FIG. 1, lens of infrared camera 28 and lens of visible camera 24 are adjacent). 

As to claim 9, D1 further discloses wherein the processing unit is configured to utilize a mapping table to map the plurality of pixels in the visible image to the plurality of pixels in the (FIGS. 3-4, monitoring target region 20 is divided in to a matrix to generate area display image 34 [i.e. mapping table]; see [0017]-[0018]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3210706U (hereinafter D1) in view of Johnson et al (US 20060289772).

As to claim 5, D1 fails to explicitly disclose wherein the processing unit is configured to utilize a field of view of the visible camera and a field of view of the infrared camera to map the plurality of pixels in the visible image to the plurality of pixels in the infrared image. 
However, Johnson teaches wherein the processing unit is configured to utilize a field of view of the visible camera and a field of view of the infrared camera to map the plurality of pixels in the visible image to the plurality of pixels in the infrared image (see FIG. 4; see [0052], After parallax error correction, each resulting infrared display pixel will represent the same instantaneous field of view (IFOV) as its corresponding visible-light display pixel. Because the two images are matched, the camera operator can easily identify points-of-interest in the infrared image with objects in the visible-light image simply by noting where the features of interest overlie each other in the two images).
(Johnson; [0008]-[0010]).

As to claim 6, the combination of D1 and Johnson further discloses wherein the field of view of the visible camera at least partially overlaps the field of view of the infrared camera (D1; FIG. 1; see also FIG. 4 of Johnson). 

As to claim 7, D1 fails to explicitly disclose wherein the processing unit is configured to utilize a line of sight of the visible camera and a line of sight of the infrared camera to map the plurality of pixels in the visible image to the plurality of pixels in the infrared image.
However, Johnson teaches wherein the processing unit is configured to utilize a line of sight of the visible camera and a line of sight of the infrared camera to map the plurality of pixels in the visible image to the plurality of pixels in the infrared image (FIG. 5, optical paths; see [0049]-[0053], parallax correction). 
(Johnson; [0008]-[0010]).

As to claim 8, D1 fails to explicitly disclose wherein the processing unit is configured to utilize a distance between a detector of the visible camera and a detector of the infrared camera to map the plurality of pixels in the visible image to the plurality of pixels in the infrared image. 
However, Johnson teaches wherein the processing unit is configured to utilize a distance between a detector of the visible camera and a detector of the infrared camera to map the plurality of pixels in the visible image to the plurality of pixels in the infrared image (FIG. 5, distance q; see [0049]-[0053], parallax correction).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify D1 using Johnson’s teachings to configure the processing unit to utilize a distance between a detector of the visible camera and a detector of the infrared camera to map the plurality of pixels in the visible image to the plurality of pixels in the infrared image in order to register (correct for parallax error) and size two images to match (Johnson; [0008]-[0010]).

As to claim 15, D1 fails to explicitly disclose wherein a resolution of the infrared camera is less than a resolution of the visible camera.
However, Johnson teaches wherein a resolution of the infrared camera is less than a resolution of the visible camera (see [0052]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify D1 using Johnson’s teachings to include wherein a resolution of the infrared camera is less than a resolution of the visible camera in order to register (correct for parallax error) and size two images to match each other, so that the infrared scene and the visible scene overlay each other in the resulting image since low contrast infrared scenes, when blended with the visible-light image, result in a combined image with much higher apparent contrast, and thus allowing the operator to easily correlate features of interest in the infrared and visible light images simply by noting where the features of interest overlap in the two images (Johnson; [0008]-[0010]).

Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3210706U (hereinafter D1) in view of CN 107767374A (hereinafter D2).

claim 10, D1 fails to explicitly disclose wherein the processing unit is configured to detect at least one part of the switchgear as a first detection, the first detection comprising utilization of an object recognition algorithm by the processing unit to process the combined image. 
However, D2 teaches wherein the processing unit is configured to detect at least one part of the switchgear as a first detection, the first detection comprising utilization of an object recognition algorithm by the processing unit to process the combined image (see [0065], [0067], [0070], [0072]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify D1 using the teachings of D2 to configure the processing unit to detect at least one part of the switchgear as a first detection, the first detection comprising utilization of an object recognition algorithm by the processing unit to process the combined image in order to accurately detect overheating defects (D2; [0012]).

As to claim 11, the combination of D1 and D2 further discloses wherein the processing unit is configured to detect one or more objects that are not part of the switchgear as a second detection, the second detection comprising utilization of the object recognition algorithm by the processing unit to process the combined image (D2; [0065], [0067], [0070], [0072]). 

As to claim 14, the combination of D1 and D2 further discloses wherein the processing unit is configured to assign at least one temperature to the at least one part of the switchgear comprising utilization of the infrared image (D2; [0070]-[0072]). 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3210706U (hereinafter D1) in view of CN 107767374A (hereinafter D2) further in view of Scanlon et al (US 20150296146).

As to claim 12, although the combination of D1 and D2 further discloses wherein detection of the at least one part of the switchgear comprises identifying at least one feature of the switchgear (D2; see [0065], [0067], [0070], [0072]), the combination fails to explicitly disclose input from user.
However, it is well-known in the art to use input from user as evidenced by Scanlon (see [0145], [0148], [0252]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of D1 and D2 to use input from user in order to provide improved electrical cabinet thermal monitoring (Scanlon; [0047]).

As to claim 13, the combination of D1, D2 and Scanlon further discloses wherein the at least one feature of the switchgear comprises a topology and/or compartment and/or phase of the switchgear (D2; see [0065], [0067], [0070], [0072]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482